DETAILED ACTION
This Office Action is in response to the amendment filed on 11/12/2021. Claims 1, 10 and 17 were amended. No claims were added. No claims were cancelled.
Claims 1-25 are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William E. Kalweit on 02/04/2022.
The Examiner has made the following changes to the claims.  Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (example) or by enclosing the text in brackets ([example]).

Claim 1
A system for neuromorphic accelerator multitasking, the system comprising:
an axon processor; and
a neuron address translation circuitry (NATC), the NATC including:

processing circuitry to:
translate the PNID into a neural network identifier (NID) and a local neuron identifier (LNID), wherein the PNID globally identifies the neuron causing the spike and the LNID is scoped to a neural network identified by the NID, wherein the system hosts multiple neural networks that each have a unique NID, and wherein [[a]] the same LNID in the multiple neural networks maps to a different neuron PNID; and
locate synapse data based on the NID; and
a second interface to communicate the synapse data and the LNID to the axon processor, wherein the LNID is used to determine a subset of the synapse data to which the spike message pertains.

Claim 10 
A method for neuromorphic accelerator multitasking, the method comprising:
receiving, at a neuron address translation unit (NATC), a spike message, the spike message including a physical neuron identifier (PNID) of a neuron causing the spike;
translating, by the NATC, the PNID into a neural network identifier (NID) and a local neuron identifier (LNID), wherein the PNID globally identifies the neuron causing the spike and the LNID is scoped to a neural network identified by the NID, wherein the system hosts multiple neural networks that each have a unique NID, and wherein [[a]] the same LNID in the multiple neural networks maps to PNID;
locating, by the NATC, synapse data based on the NID; and
communicating, by the NATC, the synapse data and the LNID to an axon processor, wherein the LNID is used to determine a subset of the synapse data to which the spike message pertains.

Claim 17
At least one non-transitory machine readable medium including instructions for neuromorphic accelerator multitasking, the instruction, when executed by processing circuitry, cause the processing circuitry to perform operations comprising:
receiving, at a neuron address translation unit (NATC), a spike message, the spike message including a physical neuron identifier (PNID) of a neuron causing the spike;
translating, by the NATC, the PNID into a neural network identifier (NID) and a local neuron identifier (LNID), wherein the PNID globally identifies the neuron causing the spike and the LNID is scoped to a neural network identified by the NID, wherein the system hosts multiple neural networks that each have a unique NID, and wherein [[a]] the same LNID in the multiple neural networks maps to a different neuron PNID;
locating, by the NATC, synapse data based on the NID; and
.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-25 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
From independent claims 1, 10, and 17:
“and wherein the same LNID in the multiple neural networks maps to a different neuron PNID;
locating, by the NATC, synapse data based on the NID; and
communicating, by the NATC, the synapse data and the LNID to an axon processor, wherein the LNID is used to determine a subset of the synapse data to which the spike message pertains.”
The closest prior art of record, Modha.et al. (Pub. No. ; US20130031040- hereinafter, Modha), teaches generating a spike message between neurons in the neural network system, the Par.0047, 0051 discloses the income message having a unique address location to a target node. Par.0048 discloses the neural system network with multiple level of nodes. However, Modha does not disclose as much detail as the claim limitations. 

Furthermore, Thibeault.et al. (Patent No. ; US 9430736- hereinafter, Thibeault), teaches spike message including an information of the fired neuron is sending to all the received neurons, wherein, the information including a unique number of a spiked neuron. However, Thibeault does not disclose as much detail as the claim limitations.  
Claim 10 includes that same limitations identified in regards to claim 1 and is allowable for the same reasons. 
Claim 17 includes that same limitations identified in regards to claim 1 and is allowable for the same reasons.
However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations as specified in independent claims 1, 10, and 17 in combination with all the other limitations recited therein.
When taken in context the claims as a whole were not uncovered in the prior art i.e., dependent claims 2 -9, 11-16 and 18-25 are allowed as they depend upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571) 2725747. The examiner can normally be reached on 7:30 - 5:00 M TH. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/E.T./Examiner, Art Unit 2128        

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128